SATYA WORLDWIDE, INC. 429 North Dixie Hwy., Suite 201 Pompano Beach, FL33060 July 31, 2014 United States Securities and Exchange Commission Washington, D.C.20549 Re: Satya Worldwide, Inc. Registration Statement on Form S-1 File No. 333-195630 REQUEST FOR ACCELERATION OF EFFECTIVE DATE Dear Sir or Madam: Satya Worldwide, Inc. (the “Company”) hereby requests the acceleration of the effective date of the above referenced Registration Statement to occur at 10:00 a.m. on August 5, 2014, or as soon thereafter as may be practicable. This will acknowledge that: · Should the Securities and Exchange Commission (the “Commission”) or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · The action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · The Company may not assert staff comments and declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely yours, SATYA WORLDWIDE, INC. By:/s/ Patricia Posner Patricia Posner President and Chief Executive Officer
